DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “query the cache to determine whether data, corresponding to a request for data, is located in the cache in response to a determination that a number of bits of the request correspond to a plurality of cache entries in the cache,  wherein the number of bits identify a portion of the memory device where data corresponding to the request is located in the memory device and wherein the data is stored within in the portion of the memory device identified by the number of bits and data from the portion of the memory device identified by the number of bits is also located in the plurality of cache entries in the cache.” 
Claim 9 recites the following limitations:
“receive a number of requests for data; determine whether data corresponding to the number of requests for data is located in the cache based a number of address bits in the number of requests matching a number of bits that identify a location of data stored in the memory device of a number of corresponding cache entries; and in response to a determination that the number of bits that identify the location of data stored in the memory device of the number of corresponding cache entries match the number of address bits in the number of requests, query the cache to determine whether the data corresponding to the number of requests for data is located in the cache, wherein the data is stored within in a portion of the memory device identified by the number of bits and data from the portion of the memory device identified by the number of bits is also located in the number of corresponding cache entries.”
Claim 14 recites the following limitations:
“ receiving a request for data; determining that data associated with the request may be located in a cache based upon address bits in the request matching at least a portion of a number of bits associated with cache entries; querying the cache to determine whether the data corresponding to the request for data is located in the cache in response to a determination that the address bits  in the request matches at least the portion of the number of bits associated with cache entries; and determining that data associated with the request is not located in the cache based upon the address bits  in the request not matching at least the portion of the number of bits associated with the cache entries.”
The prior art of record Loh et al (U.S 2013/0138894) teaches an access filter includes a table of multiple entries. Each one of the entries within the access filter may include information indicating whether a given cache line within a given segment in a memory address space exits within a DRAM. However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 9 and 14. 
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 9, and 14, either in the prior art or existing case law. Claims 2-8, 10-13, 15-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133